IN THE SUPREME COURT, STATE OF WYOMING

                                           2014 WY 94

                                                              APRIL TERM, A.D. 2014

                                                                      July 29, 2014

VERNA INMAN,

Appellant
(Plaintiff),

v.                                                   S-13-0189

DENISE BOYKIN,

Appellee
(Defendant).

                      Appeal from the District Court of Uinta County
                       The Honorable Dennis L. Sanderson, Judge

Representing Appellant:
      G. Scott Jensen of Jensen and Sullivan, LLC, Ogden UT; and Stephen Farr of Farr,
      Rasmussen, Farr, LLC, Ogden, UT. Argument by Mr. Farr.

Representing Appellee:
      Carissa D. Mobley of Schwartz, Bon, Walker & Studer, LLC, Casper, WY.

Before BURKE, C.J., and HILL, KITE*, DAVIS, and FOX, JJ.

*Chief Justice at time of oral argument.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
HILL, Justice.

[¶1] Verna Inman filed an action against Denise Boykin alleging that her negligent
motor vehicle operation caused a collision resulting in serious injury to Inman. On
Boykin’s motion, the district court dismissed the action as barred by the statute of
limitations. Inman appeals, claiming that the court’s consideration of evidence outside
the pleadings converted Boykin’s motion to a summary judgment motion and that
genuine issues of material fact precluded dismissal. We agree that Boykin’s motion was
converted to a summary judgment motion, but we find that no issues of material fact
precluded entry of the court’s order and the court correctly concluded that, as a matter of
law, Inman’s action was barred by the statute of limitations. We thus affirm.

                                              ISSUES

[¶2]   Inman states the issues on appeal as follows:

               1.      Whether a Motion to Dismiss is converted to a motion
                       for Summary Judgment when an affidavit is presented
                       in a responsive pleading and not excluded by the trial
                       court.

               2.      Whether the doctrine of equitable estoppel prevents a
                       defendant from asserting the statute of limitations
                       when the plaintiff is induced to delay service on a case
                       due to the defendant’s insurer’s promise of settlement
                       and request for time to settle so that insurer may avoid
                       litigation.

               3.      Whether the doctrine of equitable estoppel survives
                       this Court’s ruling in Hoke v. Motel 6 Jackson.


                                              FACTS

[¶3] Verna Inman and Denise Boykin were involved in an automobile accident in
Evanston, Wyoming, on July 9, 2008. On June 28, 2012, Inman filed a Complaint in the
Third Judicial District Court, Uinta County, against Boykin and Midwest Car Corp.,
d/b/a/ National Car Rental. The Complaint alleged that Boykin negligently operated a car
owned by National Car Rental, causing the collision between Boykin and Inman and
injury to Inman.1

1
  The record indicates that National Car Rental disputed Inman’s attempted service of the Complaint on
the company, and National Car Rental is not a party to this appeal.


                                                   1
[¶4] Inman did not immediately serve the Complaint on either defendant. On October
26, 2012, Inman filed an Ex Parte Motion for Enlargement of Time for Service. In that
motion, Inman alleged that her attorney was in negotiations with Boykin’s insurance
company. The motion also alleged that Inman had attempted service on Boykin, but had
been unsuccessful. The motion for enlargement further stated that Rule 6(b) of the
Wyoming Rules of Civil Procedure allowed 120 days for service following the filing of a
complaint and that the 120-day deadline would be October 28, 2012. On October 25,
2012, the district court signed and entered the Order for Enlargement of Time that had
been prepared and submitted by Inman, which order granted a 120-day extension of time
within which to complete service.

[¶5] On November 5, 2012, 131 days after Inman filed her Complaint, Boykin was
served with a summons and complaint at her home in Georgia. The summons indicated it
was from the State of Utah and was signed only by G. Scott Jensen, Inman’s counsel
located in Utah. The summons was not issued or signed by the Clerk of Court for the
Third Judicial District and was not under seal of the court as required by Rule 4(b) of the
Wyoming Rules of Civil Procedure.

[¶6] On November 28, 2012, Boykin filed an answer and a motion to dismiss.
Boykin’s motion to dismiss alleged that Inman’s action was barred by the statute of
limitations, that process was insufficient, and that service of process was insufficient.
Inman filed a response within twenty days, with no attachments, and Boykin then filed a
timely reply on December 24, 2012. The district court thereafter scheduled the matter to
be heard on March 22, 2013.

[¶7] On March 14, 2013, Inman filed a supplemental response in opposition to
Boykin’s motion to dismiss. The supplemental response advised the district court:

             In an attempt to move past the technical arguments and issues
             asserted with respect to service and the Summons, Plaintiff
             caused a second Summons to be issued by the Clerk of this
             Court to Defendant Boykin. The second Summons cured the
             deficiencies alleged of the first Summons, and was served on
             Defendant Boykin at her residence in Georgia by Deputy
             Clint Waldrip on December 12, 2012. The service of this
             second Summons also occurred within the timeframe granted
             the Plaintiff by this Court’s October 26, 2012 Order for
             Enlargement of Time for Service.

[¶8] Inman’s supplemental response also included an attached affidavit from the
paralegal assisting Inman’s counsel. The affidavit detailed actions taken on the case
since Inman retained her present counsel and the negotiations with Boykin’s insurer.



                                             2
Attached to the affidavit were copies of letter and e-mail correspondence between
Inman’s legal representatives and Boykin’s insurer.

[¶9] Boykin filed a motion to strike the supplemental response. The district court did
not rule on the motion to strike, and the matter proceeded to hearing on March 22, 2013.
On June 11, 2013, the district court issued its decision letter granting Boykin’s motion to
dismiss with prejudice. In so ruling, the court reasoned:

                     The Defendant has filed her Motion to Dismiss
             Plaintiff's Complaint Against Denise Boykin because the
             action was not deemed to have commenced until she was
             properly served and that this service was obtained beyond the
             four-year statute of limitations, and more than 60 days from
             [the] date of filing of the Complaint.
                     The Plaintiff acknowledges that it was beyond the 60-
             day relation-back period, but that it was within the 120-day
             time period contained in this Court’s Order enlarging time for
             Plaintiff to serve Defendant Boykin. Plaintiff contends that
             the Court granted the request for extension of time under Rule
             6(b)(2) because excusable neglect was present. The court
             perceives that a more fundamental concern is present. That is
             whether the Court has jurisdiction to extend the statute of
             limitations beyond the 60-day “relation-back” period
             provided for in Rule 3(b) W.R.C.P.
                                           ....
                     At the outset, this Court must discuss what was clearly
             an erroneous Order that it signed on October 25, 2012
             extending the time for service for an additional 120 days.
             The Court should have known that it had no authority under
             the Rules to extend the time of service beyond 60 days and
             denied the request for extension. See W.R.C.P. 6(b)(2).
                     A busy court has to assume that attorneys will not
             present an improper order for signature. An attorney who has
             prepared an improper non-compliant order should not be
             allowed to claim that he was mislead or duped by the court.
                     More fundamentally, Rule 6(b)(2) does not allow a
             court to enlarge the sixty-day period set forth in Rule 3(b) and
             extend the expiration of the statute of limitations. If service
             of the Complaint and Summons was made on Ms. Boykin
             within 60 days, then the service is deemed to be made on the
             date of filing of the Complaint. Rule 3(b), W.R.C.P. If the
             service is made after the 60-day period, even if an
             enlargement is granted, then service is the date that service is


                                             3
             made. Id. In this case, service would have been made on
             December 12, 2012, which is over four months past the date
             of the expiration of the statute of limitations, which was July
             8, 2012. See Hoke v. Motel 6 Jackson, 2006 WY 38, 131
             P.3d 269, ¶¶ 10-12 (Wyo. 2006).
                     The Plaintiff also contends in an Affidavit that she was
             mislead by the Defendant’s insurer into delaying filing an
             action because it wanted to settle and avoid the cost and
             trouble of litigation. The Plaintiff, apparently to protect
             herself, timely filed her cause of action on June 28, 2012
             within the statute of limitations. She asserts that “starting in
             July the adjuster ceased returning calls and emails from
             Plaintiff’s counsel.” (Plaintiff’s Ex. 1, ¶¶ 12-13).
                     Assuming the Plaintiff’s statements to be true and
             viewing them in a light most favorable to the Plaintiff, she
             still had 60 days to complete service that would relate back to
             the date of filing. The problem here is not one of the
             Defendant’s activities, but of the Plaintiff failing to attempt to
             properly achieve service until after the 60-day period had
             expired.
                     For these and the other reasons stated in the
             Defendant’s Motion and Memorandum, the Plaintiff’s
             Complaint against Denise Boykin is dismissed with prejudice.
             [Emphasis in original.]

[¶10] On July 18, 2013, the district court entered its order granting Boykin’s motion to
dismiss with prejudice. Inman thereafter timely filed her notice of appeal to this Court.

                              STANDARD OF REVIEW

[¶11] Our first task in addressing the issues presented by this appeal is to determine the
standard of review. To answer that question, we must determine whether the district
court’s order was an order pursuant to Rule 12 of the Wyoming Rules of Civil Procedure
or a summary judgment order pursuant to Rule 56.

[¶12] In answering this initial question, we start with Boykin’s dispositive motion.
Determining the nature of Boykin’s motion is complicated by the ambiguous terms in
which she cast her motion. Boykin filed her dispositive motion as a motion entitled
“Motion to Dismiss Complaint by Defendant Denise Boykin,” and the introductory
paragraph of Boykin’s motion cited Rule 12(b)(6), failure to state a claim upon which
relief can be granted, as the basis for Boykin’s statute of limitations argument. In the
discussion portion of her motion, however, Boykin relied on Rule 12(c), and argued for
judgment on the pleadings on the statute of limitations question. We have held that “it is


                                              4
the content of the pleading and not the label which determines its nature and effect * * *.”
Western Nat’l Bank of Lovell v. Moncur, 624 P.2d 765, 768 (Wyo. 1981) (quoting Joslyn
v. Prof’l Realty, 622 P.2d 1369, 1372 (Wyo. 1981)); see also Hitz v. State, 2014 WY 58,
¶ 12, 323 P.3d 1104, 1106 (Wyo. 2014) (looking to substance of motion to determine
jurisdiction); Russell v. Sullivan, 2012 WY 20, ¶ 16, 270 P.3d 677, 681 (Wyo. 2012) (“It
is, however, the substance of a motion rather than its title that determines whether it is
authorized under the law.”). Because Boykin argued her motion as a Rule 12(c) motion
for judgment on the pleadings and relied on undisputed facts in the pleadings, rather than
solely on the face of the complaint, and because she filed her motion concurrent with the
filing of her answer, we will treat Boykin’s motion as a Rule 12(c) motion for judgment
on the pleadings. See W.R.C.P. 12(b) (“A motion making any of these defenses shall be
made before pleading if a further pleading is permitted.”); W.R.C.P 12(c) (“After the
pleadings are closed but within such time as not to delay the trial, any party may move
for judgment on the pleadings.”).

[¶13] This Court has defined the circumstances under which a party is entitled to a Rule
12(c) judgment on the pleadings as follows:

              A defendant is entitled to judgment on the pleadings if the
              undisputed facts appearing in the pleadings, supplemented by
              any facts of which the district court may take judicial notice,
              establish that no relief can be granted. . . . A judgment on the
              pleadings is appropriate if all material allegations of fact are
              admitted in the pleadings and only questions of law remain.

Newport Int’l Univ. v. Wyo. Dep’t of Educ., 2008 WY 72, ¶ 12, 186 P.3d 382, 386 (Wyo.
2008) (quoting Box L Corp. v. Teton County ex rel. Bd. of County Comm’rs of Teton
County, 2004 WY 75, ¶ 2, 92 P.3d 811, 813 (Wyo. 2004)). Rule 12(c) “may be used
when the statute of limitations provides an effective bar against the plaintiff’s claim and
the entire controversy may be disposed of by reference to the pleadings.” Johnson v.
Griffin, 922 P.2d 860, 862 (Wyo. 1996) (citing 5A Charles A. Wright & Arthur R. Miller,
Federal Practice and Procedure § 1367 at 511 (2d ed. 1990)).

[¶14] If matters outside the pleadings are considered by a court in ruling on a Rule 12(c)
motion, Rule 12(c) requires that the motion be treated as a summary judgment motion:

              If, on a motion for judgment on the pleadings, matters outside
              the pleadings are presented to and not excluded by the court,
              the motion shall be treated as one for summary judgment and
              disposed of as provided in Rule 56, and all parties shall be
              given reasonable opportunity to present all material made
              pertinent to such a motion by Rule 56.



                                              5
W.R.C.P. 12(c).

[¶15] This Court has held that the conversion of a Rule 12 motion to a summary
judgment motion occurs as follows:

             We have explained that if the matters outside of the pleadings
             considered are affidavits attached to the motion to dismiss,
             conversion occurs automatically. Cranston v. Weston Cnty.
             Weed & Pest Bd., 826 P.2d 251, 254 (Wyo. 1992). However,
             if materials other than affidavits are considered, “such as
             discovery documents, conversion does not occur
             automatically. The court may still treat the motion as one for
             summary judgment, but the record must demonstrate that the
             parties had notice of the conversion and that the nonmovant
             had an opportunity to respond.” Id. At a minimum, the
             nonmoving party must have ten days to respond to the
             converted motion for summary judgment. Shriners Hosp. for
             Crippled Children, Inc. v. First Sec. Bank of Utah, N.A., 835
             P.2d 350, 356 (Wyo.1992).

Ridgerunner, LLC v. Meisinger, 2013 WY 31, ¶ 7, 297 P.3d 110, 113 (Wyo. 2013).

[¶16] Where conversion is not automatic, conversion of a Rule 12 motion to a summary
judgment motion does not require entry of a written order. Torrey v. Twiford, 713 P.2d
1160, 1163 (Wyo. 1986). Instead,

             the record must adequately demonstrate that all counsel were
             aware of the intentions of the district judge to treat the motion
             as converted, together with a reasonable opportunity afforded
             to the non-moving party to present, by way of affidavit or
             otherwise, anything necessary to rebut the contention of the
             moving party.

Torrey, 713 P.2d at 1163 (quoting Kimbley v. City of Green River, 642 P.2d 443, 445
(Wyo. 1982)); see also Cranston v. Weston County Weed and Pest Bd., 826 P.2d 251,
254 (Wyo. 1992) (where conversion is not automatic, the conversion may still be
recognized “but the record must demonstrate that the parties had notice of the conversion
and that the nonmovant had an opportunity to respond”).

[¶17] Months after the parties had completed briefing on Boykin’s motion for judgment
on the pleadings and roughly a week before the district court heard argument on that
motion, Inman filed a supplemental response to the motion. Inman attached to that
supplemental response an affidavit with e-mail and letter exhibits. The court did not


                                             6
exclude Inman’s supplemental response, and in ruling on Boykin’s motion, the court
relied on the affidavit attached to the supplemental response. Although the district court
relied on the affidavit in ruling on Boykin’s motion, the record contains no indication that
the court provided notice of a summary judgment conversion and an opportunity to
respond. Inman, the party who submitted the extraneous evidence, does not object to the
district court’s process and urges this Court to find an effective conversion and review the
court’s order as a summary judgment order. It is Boykin, the moving party, who on
appeal objects to the lack of notice and disputes that there was an effective conversion.

[¶18] We agree with Boykin that the district court erred in considering the affidavit
submitted by Inman without giving Boykin an opportunity to respond. Generally under
these circumstances, this Court would find that the summary judgment conversion failed,
and we would review the district court’s decision under the standard of review applicable
to the dispositive motion as originally filed. See Ridgerunner, ¶ 9, 297 P.3d at 114. We
have explained:

                     The record does not show that counsel for either of the
              parties was given any advance notice that the district court
              planned to convert the motion to dismiss to one for summary
              judgment. In fact, the first time the conversion is ever
              mentioned in the record is in the district court’s order
              dismissing the appellants’ complaint. Further, we cannot tell
              what the parties may have known or been told at the time of
              the motion hearing, or what evidence outside of the pleadings
              the district court considered, because the hearing was not
              reported. Therefore, we cannot say that the requirements of
              converting the motion to dismiss to a motion for summary
              judgment were met. Consequently, we will review “this case
              as [an] order[ ] to dismiss rather than as [a] converted order[ ]
              for summary judgment.”

Ridgerunner, ¶ 9, 297 P.3d at 114 (quoting Cranston, 826 P.2d at 254).

[¶19] Our rules of appellate procedure, however, allow this Court to disregard any error
or irregularity that does not affect a substantial right. Pursuant to Rule 9.04 of the
Wyoming Rules of Appellate Procedure, “Any error, defect, irregularity or variance
which does not affect substantial rights shall be disregarded by the reviewing court.”
W.R.A.P. 9.04; see also In re Guardianship of LNP, 2013 WY 20, ¶ 15, 294 P.3d 904,
909 (Wyo. 2013) (holding deficient notice under the Indian Child Welfare Act subject to
review for harmless error); Conner v. Board of County Comm’rs, 2002 WY 148, ¶¶ 14–
18, 54 P.3d 1274, 1280–81 (Wyo. 2002) (failure to provide timely notice of show cause
hearing pursuant to W.R.C.P. 71.1(e)(1) disregarded as harmless error). The district
court’s consideration of the affidavit submitted by Inman did not prejudice Boykin


                                              7
because it did not affect the court’s finding that the statute of limitations barred Inman’s
action. We likewise conclude that the extraneous evidence submitted by Inman does not
alter application of the statute of limitations bar to Inman’s action against Boykin. Under
these circumstances, we find it proper to disregard the lack of notice concerning the
summary judgment conversion, and we will thus treat the district court’s dismissal order
as an order granting Boykin summary judgment and will review the order accordingly.

[¶20] Our standard of review when considering a summary judgment order is as follows:

              We review a summary judgment in the same light as the
              district court, using the same materials and following the
              same standards. [Snyder v. Lovercheck, 992 P.2d 1079, 1083
              (Wyo. 1999) ]; 40 North Corp. v. Morrell, 964 P.2d 423, 426
              (Wyo. 1998). We examine the record from the vantage point
              most favorable to the party opposing the motion, and we give
              that party the benefit of all favorable inferences that may
              fairly be drawn from the record. Id. A material fact is one
              which, if proved, would have the effect of establishing or
              refuting an essential element of the cause of action or defense
              asserted by the parties. Id. If the moving party presents
              supporting summary judgment materials demonstrating no
              genuine issue of material fact exists, the burden is shifted to
              the non-moving party to present appropriate supporting
              materials posing a genuine issue of a material fact for trial.
              Roberts v. Klinkosh, 986 P.2d 153, 155 (Wyo. 1999); Downen
              v. Sinclair Oil Corp., 887 P.2d 515, 519 (Wyo. 1994). We
              review a grant of summary judgment deciding a question of
              law de novo and afford no deference to the district court’s
              ruling. Roberts v. Klinkosh, 986 P.2d at 156; Blagrove v. JB
              Mechanical, Inc., 934 P.2d 1273, 1275 (Wyo. 1997).

Moats v. Prof’l Assistance, LLC, 2014 WY 6, ¶ 17, 319 P.3d 892, 896 (Wyo. 2014)
(quoting Lindsey v. Harriet, 2011 WY 80, ¶ 18, 255 P.3d 873, 880 (Wyo. 2011)).

[¶21] Whether an action is barred by the statute of limitations is a question of law that
this Court reviews de novo. Hoke v. Motel 6 Jackson, 2006 WY 38, ¶ 6, 131 P.3d 369,
373 (Wyo. 2006) (citing Hollingshead v. Hollingshead, 942 P.2d 1104, 1106 (Wyo.
1997)).

                                      DISCUSSION




                                              8
[¶22] Inman does not dispute that her cause of action was subject to a four-year statute
of limitations pursuant to Wyo. Stat. Ann. § 1-3-105. Nor does Inman dispute the
material facts underlying Boykin’s dispositive motion:

        1) that the event giving rise to Inman’s cause of action occurred on July 9, 2008;
        2) that the statute of limitations expired on July 8, 2012;
        3) that Inman’s complaint was filed on June 28, 2012, eleven days before the
        statute of limitations expired;
        4) that Inman served a defective summons and complaint on Boykin on
        November 5, 2012; and
        5) that Inman served a corrected summons and complaint on Boykin on
        December 12, 2012, 142 days after the filing of her complaint.

[¶23] Finally, Inman does not dispute that the district court lacked authority to enlarge
the Rule 3(b) sixty-day relation-back period—the period within which service on a
defendant must be accomplished if the action is to be deemed commenced on the date of
filing. See Hoke, ¶ 11, 131 P.3d at 376 (“Using Rule 6(b)(2) to enlarge that time would
defeat the purpose of Wyoming Rule 3(b) and frustrate the policies behind the statute of
limitations. The provisions of Rule 6(b)(2) may not be used to circumvent the statute of
limitations.”). Instead, Inman asserts that Boykin is estopped from asserting a statute of
limitations defense because Boykin’s insurer lulled Inman into delaying service of the
complaint with promises that the insurer was going to make a settlement offer.
Specifically, Inman argues:

                       The un-rebutted facts on the record are that the insurer
                informed Appellant 1) that it wanted to settle the matter
                without litigation and without retaining an attorney, 2)
                requested time to prepare a settlement offer, and 3)
                represented a settlement [offer] would be made within 60-90
                days. This creates a genuine issue of material fact as to
                whether Appellee can assert the statute of limitations as a
                defense under the doctrine of equitable estoppel.

[¶24] We turn then to the evidence that Inman submitted to the district court in support
of her equitable estoppel argument.2 A party requesting summary judgment bears the

2
  Boykin objects to consideration of Inman’s equitable estoppel argument, contending that the issue was
not raised before the district court. Boykin is correct that Inman did not articulate her argument below as
an equitable estoppel argument. Instead, Inman argued the insurer’s conduct as unclean hands, bad faith,
and cause to find excusable neglect in Inman’s delayed service. The district court considered Inman’s
argument in its decision letter, referring to the argument as a contention that Inman “was mislead by the
Defendant’s insurer into delaying filing an action because it wanted to settle and avoid the cost and
trouble of litigation.” The record does not contain a transcript of the hearing on Boykin’s motion, so we
do not know how Inman’s argument was presented during that hearing. From the district court’s


                                                     9
initial burden of establishing a prima facie case for that summary judgment. Symons v.
Heaton, 2014 WY 4, ¶ 7, 316 P.3d 1171, 1174 (Wyo. 2014). “[T]he party who is
opposing the motion for summary judgment must present specific facts to demonstrate
that a genuine issue of material fact exists.” Id. (quoting Christensen v. Carbon County,
2004 WY 135, ¶ 8, 100 P.3d 411, 413 (Wyo. 2004)). We have further stated:

               The evidence opposing a prima facie case on a motion for
               summary judgment “must be competent and admissible, lest
               the rule permitting summary judgments be entirely
               eviscerated by plaintiffs proceeding to trial on the basis of
               mere conjecture or wishful speculation.”           Speculation,
               conjecture, the suggestion of a possibility, guesses, or even
               probability, are insufficient to establish an issue of material
               fact.

Symons, ¶ 7, 316 P.3d at 1174 (citing Cook v. Shoshone First Bank, 2006 WY 13, ¶ 12,
126 P.3d 886, 890 (Wyo. 2006)).

[¶25] Here, we are treating Boykin’s motion as a motion for summary judgment on her
statute of limitations defense. There is no question that Boykin met her initial burden of
establishing a prima facie case that the statute of limitations bars Inman’s action, and
Inman in fact admitted in her supplemental response to Boykin’s motion that she did not
accomplish service on Boykin until December 12, 2012, which was 142 days after the
filing of her complaint and well beyond the Rule 3(b) sixty-day relation-back period.
Inman’s evidence in opposition to Boykin’s motion must therefore present specific facts
that show a genuine issue of material fact exists regarding whether the doctrine of
equitable estoppel precludes Boykin from asserting a statute of limitations defense. To
make that showing, Inman’s evidence must show: “1) a delay in filing an action that is
induced by the defendant; 2) the defendant misled the plaintiff; and 3) the plaintiff must
have acted on the misinformation in good faith to the extent that he failed to pursue his
action in a timely manner.” See Lucky Gate Ranch, L.L.C. v. Baker & Assoc., Inc., 2009
WY 69, ¶ 24, 208 P.3d 57, 66 (Wyo. 2009) (quoting Ballinger v. Thompson, 2005 WY
101, ¶ 22, 118 P.3d 429, 436 (Wyo. 2005)); see also Swinney v. Jones, 2008 WY 150,
¶ 9, 199 P.3d 512, 516 (Wyo. 2008).

[¶26] In opposition to Boykin’s motion, Inman presented evidence that included the
following:




disposition, however, it appears that at least in substance something akin to an equitable estoppel
argument was made. We will therefore consider the argument on appeal.


                                                 10
--- A letter dated May 22, 2012, from Sean M. Muldoon, a senior claims representative
with Gallagher Bassett Services, Inc., a claims processing agency representing one of
Boykin’s insurers, to Inman’s counsel stating:

             On behalf of our client we are responding to your demand for
             policy limits in order to resolve your client’s claim. A review
             of the supporting documents is being undertaken at this time.
             Please kindly provide the following information for our
             review and consideration:
             -Copies of your client’s medical records for 5 years prior to
             the accident date.
             -Your client’s Medicare and/or Medicaid status.

--- An e-mail dated June 12, 2012 from Alaina Neumeyer, a paralegal working with
Inman’s counsel, to Sean Muldoon and another individual, which stated, in part:

             At this time, Ms. Inman is demanding $750,000 new money
             to settle this matter. Pursuant to our conversation, Sean, I
             will file the lawsuit and provide both of you a courtesy copy
             of [the] same. We agree to withhold service for 60-90 days to
             allow you additional time to review the demand and
             supporting documents. Please let me know how I can further
             assist you in your review. We look forward to working with
             both of you in the hopes of a quick and reasonable resolution
             of this claim.

---An affidavit from Ms. Neumeyer, which stated, in part:

             18. On June 12, 2012, I received an email from Sean
             Muldoon at Gallagher Bassett. Mr. Muldoon asked for a
             medical authorization. . . .
             19. I then telephoned him to discuss the email. He
             indicated that he had received the demand, but had not had a
             chance to review any of it. He thought that he would need
             prior medical records in order to review the demand. I
             expressed concern that there would not be enough time to get
             those before expiration of the statute of limitations. . . . I told
             him that we would need to file the lawsuit to preserve the
             claim. He agreed and told me that they really wanted to get
             this case resolved without the need for litigation and hiring
             their attorney. He asked that I give him 60-90 days to review
             the information and then they would make a settlement offer.
             I then contacted the Plaintiff. She indicated that most of her


                                              11
            prior doctors had retired and it would be too difficult for her
            to get those records. She gave me a list of her doctors.
            20. After speaking with the Plaintiff, I replied to Mr.
            Muldoon’s email. I gave him the list of doctors. . . .
            21. Mr. Muldoon had indicated that he would send me an
            authorization to (sic) for the Plaintiff to sign. However, he
            never did.
            22. At some point in July, he would not return my calls or
            emails. I continued to leave messages and send emails. . . .
            23. Finally, on August 28, 2012, I emailed Mr. Muldoon
            again indicating that Mr. Farr was going to have Mrs. Boykin
            served, but that he would allow for an open extension to
            allow them the opportunity to settle outside of litigation as
            they preferred.
                                          ....
            25. On October 30, 2012, I spoke to Gary Clifton who had
            taken over Mr. Muldoon’s cases. Mr. Clifton told me that
            Mr. Muldoon had been promoted and that he had not had a
            chance to review Plaintiff’s demand yet. He promised me he
            would get back to m[e] by November 9, 2012. . . .

[¶27] The evidence submitted by Inman included a copy of the August 28, 2012, e-mail
Ms. Neumeyer sent to Sean Muldoon, referenced in Paragraph 23 of Ms. Neumeyer’s
affidavit. That e-mail stated, in part:

            I left you a voice mail today indicating that I have not
            received a medical authorization for Mrs. Inman to sign per
            your request. If you still want one signed, please email that to
            me. Also, Steve would like to serve Mrs. Boykin so as to not
            have that deadline approaching. He will give you an open
            extension regarding filing [an] answer. That way you can still
            review the demand and he won’t be under pressure of a
            service deadline. We would like to keep this case moving
            towards settlement and hope to avoid litigation. . . .

[¶28] Inman’s evidence also included an October 9, 2012, e-mail that Ms. Neumeyer
sent to another claims analyst. That e-mail stated, in part:

            I have been trying to get in touch with Sean Muldoon at
            Gallagher Bassett, but have not heard back from him. Is he
            still handling this case? He wanted an authorization signed,
            but he has never provided me with one. In order to preserve
            this case, we have elected to have the Defendant served.


                                            12
             However, we are willing to give you an open extension to
             respond to the Complaint. We would still like to try to
             resolve this without the need for continued litigation. Please
             contact me to discuss. . . .

[¶29] The evidence submitted by Inman in opposition to Boykin’s motion does not
satisfy her burden of showing that a genuine issue of material fact exists concerning
Boykin’s statute of limitations defense. Even considering the evidence in the light most
favorable to Inman, the evidence does not show that Boykin’s insurer misled Inman or
that the insurer promised to make a settlement offer or waive application of the statute of
limitations. Instead, the evidence shows that the insurer intended to review the claim and
engage in settlement discussions. Additionally, Ms. Neumeyer’s e-mails illustrate that
regardless of the insurer’s actions, counsel for Inman intended to serve the summons and
complaint so as to preserve Inman’s claim. The evidence thus shows that it was not the
insurer’s actions that induced Inman to delay service of the summons and complaint, but
rather an apparent misunderstanding on the part of Inman’s counsel as to the period of
time within which service had to be accomplished.

[¶30] This Court has considered similar facts and rejected application of equitable
estoppel to preclude a statute of limitations defense. In Archuleta v. City of Rawlins, 942
P.2d 404 (Wyo. 1997), we were presented with the following:

                    Archuleta filed a claim with the city manager on April
             7, 1994. No further contact was made with the City until
             mid-February and early March 1995. In each instance the
             City Attorney requested that Archuleta delay filing her
             complaint until he could review the claim. With one week
             remaining before the statute of limitations expired,
             Archuleta’s attorney again contacted the City Attorney.
             Conceding that he still had not yet reviewed the case for
             settlement, he again requested that Archuleta delay in filing
             the complaint. On April 10, 1995, three days after the statute
             of limitations had run, the City Attorney informed
             Archuleta’s counsel that the insurance company would not
             make a settlement offer, that the Local Government Insurance
             Pool would handle her case, and that Archuleta should file her
             complaint.

Archuleta, 942 P.2d at 405-06.

[¶31] On appeal from a summary judgment order in favor of the city on its statute of
limitations defense, we rejected the plaintiff’s assertion of equitable estoppel. We
reasoned:


                                             13
                     The facts in this case are insufficient to establish
             estoppel because, while Archuleta may have been induced by
             the City Attorney’s request for delay in filing, the City
             Attorney in no way misled Archuleta or concealed facts to her
             detriment. See Cranston, 826 P.2d at 256-57. The City
             Attorney’s requests to delay filing were admittedly based on
             his failure to attend to the claim. He did not have superior
             knowledge of the facts necessary to make out Archuleta’s
             claim. Archuleta’s counsel asserts that he believed that the
             City Attorney was representing the insurance company when
             he requested that Archuleta delay filing. Even assuming
             arguendo that this assertion is correct, the City Attorney
             made neither a promise of settlement nor a promise not to
             assert the statute of limitations as an affirmative defense. See
             Turner, 582 P.2d at 602-03. Thus, given these facts, no basis
             for equitable estoppel exists.

Archuleta, 942 P.2d at 406-07.

[¶32] In the present case, the evidence offers even less support for an equitable estoppel
claim. Not only was there no promise of a settlement offer or promise to waive a statute
of limitations defense, the insurer’s actions were not what induced the delay in service.
We therefore conclude, as in Archuleta, that the facts of this case present no basis for
application of equitable estoppel to preclude Boykin’s statute of limitations defense.

                                    CONCLUSION

[¶33] Defendant Boykin’s motion for judgment on the pleadings was converted to a
summary judgment motion when the district court considered evidence outside the
pleadings in ruling on the motion. Applying a summary judgment standard of review, we
hold that the court properly denied Plaintiff Inman’s assertion of equitable estoppel and
correctly ruled that Inman’s action was barred by the statute of limitations. We affirm.




                                             14